 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthwestern Transportation CompanyandInternational Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Local No. 146.Case No. 127-CA-17044.August 10,1965DECISION AND ORDEROn June 8, 1965, Trial Examiner WWTallace E. Royster issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, a8 set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown and Jenkins].The Board has reviewed the rulings of the Trial Examiner made at.the hearing and finds that no prejudicial error was committed.Thexulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as modified below.'The Trial Examiner in his Decision found that the Respondent hadcoercively interrogated employees in violation of Section 8(a) (1) ofthe Act.However, he inadvertently omitted such findings in his con-clusions of law and his Recommended Order.We hereby amend hisconclusions of law accordingly and also amend his RecommendedOrder as provided herein.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Southwestern TransportationCompany, Canon City, Colorado, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order, as so modified :1.Delete paragraph 1 (b) of the Trial Examiner's RecommendedOrder and substitute the following paragraph :"(b)Refusing to bargain, threatening to discharge, or threateninglessened work opportunities and job loss in the event employees persist'A' L R.B. V. Southeastern Rubber Mfg. Co , Inc ,213 F. 2d 11, 15 (CA5) ; N L.R.BvArmcoDrainage&Metal Products,Inc.,Fabricating Division,220 F. 2d 573,576-577(C.A 6), cert denied 350 U.S 838;Joy Silk Mills,Inc. v. NLR.B.,185 F. 2d 732,741-742 (CAD C.),cert. denied341 U.S. 914154 NLRB No. 23. SOUTHWESTERN TRANSPORTATION COMPANY375in seeking union representation, coercively interrogating employeesabout their union activity, or in any other manner interfering with,restraining, or coercing its employees in the exercise of their right toself-organization, to form labor organizations, to join or assist the saidUnion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain fromany or all activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theNational Labor Relations Act, as amended."2.Delete the second substantive paragraph of the Appendix of theTrial Examiner's Recommended Order, and substitute the followingparagraph :WE WILL NOT by refusing to bargain, by threatening discharge,by threatening lessened work opportunities or job loss in the eventemployees persist in seeking union representation, by coercivelyinterrogating employees about their union activity, or in any othermanner interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, to join or assist theabove-named Union or any other labor organization, to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theNational Labor Relations Act, as amended.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matterwas triedbefore TrialExaminerWallace E. Royster in Canon City,Colorado, on March 25, 1965.1At issue is whether Southwestern TransportationCompany, Canon City, Colorado,herein called the Respondent,upon request, hasrefused unlawfully to bargain wtih International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Local No. 146, herein called theUnion. It is alleged that by such refusal and by coercive interrogations of employ-ees, threats to cease business,and predictions of lessened work opportunities, theRespondent has engaged in unfair labor practices within the meaning of Section8(a)(1) and(5) of the National Labor Relations Act, as amended,herein calledthe Act.Upon the entire record in the case, from my observation of the witnesses, and inconsideration of the briefs filed with me, I make the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Colorado corporationwith a placeof business in CanonCity,Colorado,where it is engaged in the transportation of mineral ores,house-hold goods,and generalfreight.During the year precedingthe issuance of the1 Charges filed November 4 and December 23, 1964.Complaint issued December 29,1964, and was amended January 8, 1965All dates mentioned hereinafter are in 1964 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint,the Respondent performed services valued in excess of $50,000 for Colo-rado Fuel and Iron Corp. and the Cotter Corporation.Each of these latter entitiesis located in the State of Colorado and each annually produces and ships goodsvalued at more than $50,000 directly to points outside the State of Colorado.Respondent's answer admits the accuracy of the foregoing business data and I findthat the Respondent is engaged in commerce and in activities affecting commercewithin the meaning of Section 2(6) and(7) of the Act.2II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESJoseph E. Berta and Earl Berta are the sole owners of the Respondent and its onlyofficers.The two are also members of a partnership,Berta Brothers,which is alsoengaged in some form of hauling by truck. Both operations appear to be conductedfrom a terminal in Canon City.Respondent's employees,excepting the office force,consist of several truckdrivers and a mechanic.The drivers occasionally do somework in Respondent'swarehouse and occasionally assist in truck maintenance.Thetruckdrivers are paid$1.75 when working on an hourly basis and sometimes receivea mileage rate.On a number of occasions in October,the Respondent rented trucks to anotheremployer,Goodell Construction Company, which was engaged in some sort of con-struction in or near Colorado Springs.The Respondent also supplied drivers forthe trucks from among its employees.The drivers were paiddirectly byGoodelland at a higher rate than that paidby theRespondent.In behalf of the Respond-ent, it is contended that those among the drivers whoworkedon the Goodell projectwere at least for the time they were so engaged not employees of the Respondent.I find no merit in this position.One of the drivers, Max Berry,appears to haveworked almost exclusively for Goodell pay in October;other drivers, Merlino, Ham-ilton, Prebble, and Humphrey,spent a good part of the month at the Goodell job.Each of these men was, however,assignedto this work by the Respondent, each,with the possible exception of Berry, worked some portion of the month directlyfor the Respondent,and each, after finishing his stay on the Goodell job, wasreturned to the Respondent's payroll.On October 15 Union Organizer Robert Menapace met with a group of Respond-ent's employees and secured the signatures of the seven men present to cards author-izing the Union to represent them 3On October 16 the Union sent a letter to theRespondent asserting that it represented"allTruckdrivers,Warehousemen andMechanics"inRespondent's employ and requesting a meeting for the purposes ofnegotiating a bargaining agreementThis demand was received by the Respondenton October17.Alsoon October 16 the Union mailed a petition for an election tothe Denver office of the Board asking for certification in the same unit.Robert Hamilton,one of the drivers, testified credibly and without contradictionthat on October 17, a Saturday,Earl Berta called him to Respondent's office andasked why the men had acted to have a union and if Hamilton had signed a card.Hamilton replied that he was"going along with the guys" and that he had signed acard.On the same date,according to the undenied and credited testimony ofJosephMcBeth, a mechanic,Earl Berta showed him the Union's letter and askedMcBeth to tell him what he knew about it.McBeth said that he knew nothing.OnSunday,October 18,according to the undenied and credited testimony of driverNick Merlino,he was questioned by the two Berta brothers and their father,JosephJ.Berta,4 concerning his knowledge of the Union's demand letterMerlino said that2 The allegation in the answer that it is not reasonable to assume that the Respondentwill have comparable business operations in the comingyear finds record support onlyin speculation and in any event raises an immaterial issue3All of the individuals who signed the cards,except Paul Prebble,testified to the factof signing.Prebble did not appear at the hearing,perhaps because he is said now to beworking In CaliforniaThe testimony of others in attendance establishes satisfactorilythat he filled out and signed the card atthe October 15 meeting.The cards are un-ambiguous designations of the Union as bargaining representative and evidence taken atthe hearing establishes that the signers were aware that this was and is soItwas stipulated at the hearing that Joseph J Berta was a supervisor within theAct's meaning.He did not appear as a witness In the course of the hearing, counselfor the Respondent suggested that Joseph J. Berta was too ill to attend SOUTHWESTERN TRANSPORTATION COMPANY377the Bertas knew as much about it as he did.Merlino was then asked if he thoughtthat the Respondent "could operate" if the Union represented the men.He answeredthat he did not know. Tempers began to rise at this point, Merlino recalled, and heleft.At some point during the discussion or interrogation, Merlino testified, therewas mention by one of the Bertas that "if it had to go union" work opportunitieswould be affected; the Respondent might not be able to operate.On Monday, Octo-ber 19, Joseph J. Berta asked driver Cecil Humphrey what he knew about the Union.Humphrey answered that there had been a meeting and that the men had signedcards.Berta became angry at this and said that if he could have his way he would"wipe the board off and hire all new help." The board referred to is a daily orweekly listing of driver assignments maintained in Respondent's terminal.AboutNovember 1, still according to Humphrey, President Berta asked him what hethought of the UnionHumphrey answered that he was "all for it." Berta thenwent on to ask why the men thought they should have a union. Humphrey explainedthat it probably was because of a number of little things. Berta observed that underexisting tariffs, he could not operate if he had to pay union scale; he would haveto close the doors.Again, about November 15, Humphrey was asked by the twoBerta brothers to tell them what his complaints were and how he felt about theUnion.None of Humphrey's testimony set forth above was denied and it is whollycredited.It is unnecessary to decide whether in the circumstances of this case the Respond-ent was entitled to question its employees about their connection with the Union inan effort to determine whether the Union's claim of majority status had substance,for it is not claimed that the interrogation was so motivated. It stands in the recordwholly explained by any witness for the Respondent. In any event the expresseddesire on the part of Joseph J Berta to "wipe the board off and hire all new help"because the employees wanted the Union was a threat to continued employment.So, too, were Respondent's articulated fears that the advent of the Union would ormight lessen work opportunities or cause the closing of the business. I find thatby questioning employees about the Union and in that connection threateningdirectly or indirectly that their employment because of interest in the Union was inhazard, the Respondent interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act and thereby engaged inunfair labor practices within the meaning of Section 8 (a)( 1) of the Act.On October 21, responding to the request of the Board's Regional Office in Denverfor such information, the Respondent listed the following individuals as in itsemploy:C. M. AndersonRoy BogeartJoe McBethMax BerryGale CamperNick MerlinoIgnace BlatnickRobert HamiltonPaul PrebbleCecil Humphr[ey]At the hearing the Respondent contended and Camper testified that the latter wasnot an employee of the Respondent in October; that rather he was working then andin later months for the partnership, Berta Brothers.Camper earned $40 in wagesfrom the Respondent in October and testified that he received this pay for someextra work apart from his employment with Berta Brothers.At the time of thehearing Camper was on Respondent's payroll I find it unnecessary to decide whatthe relationship between the Respondent and Camper may have been in OctoberIt is possible, of course, that he was assigned by the Respondent to work for thepartnership as others were to work for Goodell.Lacking evidence in that particu-lar I do not find that he was. Having found contrary to the Respondent's contentionthat those who were assigned to work for Goodell were not its employees, I findthat on October 17 when the Union demanded recognition there were nine in thebargaining unit.5On that day, excluding the card signed by Camper, the Unionhad been authorized by six of the nine to represent them for purposes of bargaining.I find that the Union was on October 17 the exclusive representative of Respond-ent's employees in the appropriate unitOn October 28, representatives of the Respondent and of the Union met withan agent of the Board to discuss an election.Disagreement arose only in respectto an election date.The Respondent offered no objection to eligibility list 6 or unit.iThe nine are those named above excepting CamperThere is no genuine dispute aboutthe unitI find it to be all truckdrivers, warehousemen, and mechanic employees, ex-cluding office clerical employees, guards, professional employees, and supervisors as definedin the Act6 Consisting of the 10 named in the list of October 21. 378DECISIONS OF NATIONAL LABOR RELATIONS BOAR'SThe Union desired that an election be conducted immediately; the Respondent wanteda delay of a month, allegedly because the Berta brothers had some work to performin New Mexico.President Berta was the only officer of the Respondent to testify in this proceed-ing.He said from the stand that at the time the Union demanded recognition theRespondent "had a good-faith doubt that these men did sign cards or wanted theunion fortheir bargainingagent."He did not refer in his testimony to the occa-sions whenhe, his brother, or his father questioned employees about their interestin the Union.Hamiltontold Earl Berta that he had signed a card; Humphrey toldPresident Berta that he favored the Union; whether other employees were ques-tionedabout cardsigning doesnot appear.So the basis, if any, for PresidentBerta's doubtis notevident.The fact that he, his brother Earl, and his father sug-gested toemployees that the advent of the Union might mean less work for themor might forcethe Respondent to close its business,and the father's reaction thatall should be replaced, argues that the Respondent feared and believed the worst:the Union actually had been chosen by their employees. In consequence by threatsand predictions the Respondent sought to discourage the desire that the employeeshad manifested and thus to coerce them to drop their interest in union representa-tionAn election in such a small unit could have been conducted quickly.Theinsistenceof the Respondent that an election be delayed for a month is further evi-dence that it feared to permit the Union's claim to be tested until time afforded itgreater opportunity to dissuade the employees by means of threats and predictions.I find that the Respondent on October 17 held no good-faith doubt concerning therepresentationsof the Union and that it sought thereafter by means of delay andthreats to undermine the Union's majority.The Respondent thereby refused unlaw-fully to bargain with the majority representative of its employees in an appropriate unitand has therebyengaged inunfair labor practices within the meaning of Section8(a) (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connec-tion with its operations described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has committed unfair labor practices violativeof Section 8(a)(1) and (5) of the Act, it will be recommended that the Respondentcease and desist therefrom and take certain affirmative action designed to effectuatethe purposes of the Act.Upon the basis of the foregoing findings of fact and the entire record in this case,I reach the followingCONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.All truckdrivers, warehousemen, and mechanic employees of the Respondentemployed at its Canon City, Colorado, establishment, exclusive of office clericalemployees, guards, professional employees, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.On October 15, 1964, and at all times thereafter, the Union was and now is theexclusive representative of the employees in the appropriate unit for purposes of col-lective bargaining with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment5.By failing and refusing to extend recognition to the Union upon receipt of theUnion's demand on October 17, 1964, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (5) of the Act.6.By the refusal to bargain, by threatening to discharge employees, and by pre-dicting lessened work opportunities or loss of employment should its employees per-sist in seeking representation by the Union, the Respondent has interfered with,restrained, and coerced its employees in the exercise of rights guaranteed in Section 7of the Act and has thereby engaged in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act. SOUTHWESTERN TRANSPORTATION COMPANY379'7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the National Labor Relations Act, as amended,it is recom-mended that the Respondent,Southwestern Transportation Company, Canon City,Colorado, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain with the Union as the exclusive representative of Respond-ent's employees in the appropriate unit.(b)Refusing to bargain,threatening to discharge,or predicting lessened workopportunities and job loss in the event employees persist in seeking union representa-tion, or in any other manner interfering with, restraining,or coercing its employeesin the exercise of their right to self-organization,to form labor organizations,to joinor assist the said Union,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection,or to refrain therefrom,as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which I find will effectuate the purposesof the Act:(a)Upon request,bargain with the Union as the exclusive representative of theemployees in the appropriate unit and, if an understanding is reached,embody suchunderstanding in a signed agreement.(b) Post at its terminal in Canon City,Colorado, copies of the attached noticemarked "Appendix." 7Copies of said notice,to be furnished by the Regional Direc-tor for Region 27,shall, after being duly signed by the Respondent,be posted by itimmediately upon receipt thereof, and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent to insurethat such notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 27, in writing,within 20 days fromthe date of receipt of this Decision,what steps have been taken to comply herewith.8IIn the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words,"a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words "a Decisionand Order".'In the event that this Recommended Order be adopted by the Board,this provisionshall read:"Notify the said Regional Director,in writing,within 10 days from the dateof this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that-WE WILL,upon request,bargain collectively with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local No.146, and, if an understanding is reached,embody such understanding in a signedagreement.The bargaining unit is:All truckdrivers,warehousemen, and mechanic employees at our CanonCity establishment,exclusive of office clerical employees,guards, profes-sional employees,and supervisors as defined in the National Labor Rela-tions Act.WE WILL NOT by refusing to bargain,by threatening discharge,by predictinglessened employment opportunities or loss of jobs,or in any other mannerinterfere with, restrain,or coerce our employees in the exercise of their rightto self-organization,to join or assist the above-named Union or any other labororganization,to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain from any or all such 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities, except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the National Labor Relations Act, as amended.SOUTHWESTERN TRANSPORTATION COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 609 RailwayExchange Building, 17th and Champa Streets, Denver, Colorado, Telephone No.297-3551.Traylor-PameoandMichael Cordisco.CaseNo. 19-CA-2808.August 101 1965DECISION AND ORDEROn October 12, 1964, Trial Examiner William E. Spencer issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He further found that the Respondent had not engaged in cer-tain unfair labor practices alleged in the complaint.Thereafter,the Respondent and the General Counsel filed exceptions to certainportions of the Trial Examiner's Decision and supporting briefs. TheRespondent further filed a reply to General Counsel's exceptions toTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, Respondent's replyto the General Counsel's exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.1ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recommended1We agree with our dissenting colleague that the assertion of rights arising out of acollective-bargaining agreement is within the scope of Section 7 of the Act.However,the Trial Examiner concluded, and properly so, in our opinion, that Respondent did notdischarge either Cordisco or Owen for such reason, but that it did discharge them forinsubordinate violation of instructions.154 NLRB No. 24.